Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 1-27 have been cancelled.
4. No claim has been amended. 
5. Claims 28-48 are re-numbered as claims 1- 21 are pending. 
            Allowable Subject Matter
6. Claims 28, 35, 36, 41, 42 and 48 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 28, 35, 36, 41, 42 and 48 are allowed and dependent claims 29-34, 38-40 and 43-47 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Lee (US pat. No10433164) prior art of record teaches receiving algorithm information for encryption supported by the secondary base station from the secondary base station; and transmitting the algorithm information to the UE. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 36 as similarly recited in independent claims 28, 35, 41, 42 and 48:  
transmitting a second base station key derived from a first base station key to the secondary base station in a manner such that the secondary base station derives a UP key for protecting a UP traffic between the UE and the secondary base station from a third base station key based on the second base station key.
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Aminaka, US pat.No 10575228.
Mochizuki, US pat.No 8483154.
Kubota, US pat.No 6901257.
LUO, US pat.No 20200015088.
Xu, US pat.No 20200120492.
XU, US pat.No 20150208236.
Chang, US pat.No 20160337848.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 8/5/2021   

/JOSNEL JEUDY/Primary Examiner, Art Unit